Per Curiam.
These consolidated causes having been submitted to the court upon a transcript of the record of the orders and decrees aforesaid, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the' court being now advised of its judgment to be given in the premises, it seems to the court that there is no error in the said orders and decrees; it is, therefore, considered, ordered and adjudged by the court that the said orders and decrees be, and the same are-hereby, affirmd.
Browne, C. J., and Taylor, Whitfield and Ellis, J. J., and Jones, Circuit Judge, concur.
West, J., disqualified.